Citation Nr: 0416021	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-05 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for residuals of an 
upper back injury.

3.  Entitlement to service connection for residuals of a 
right leg injury.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1946 to March 
1949.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's current hearing loss and service.  

2.  There is no medical evidence of a nexus between any 
current upper back disorder and service.

3.  There is no medical evidence of a nexus between any 
current right leg disorder and service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2003).

2.  Residuals of an upper back injury were not incurred in or 
aggravated by service and an arthritic disorder of the upper 
back may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

3.  Residuals of a right leg injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 
1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 2002 rating 
determination, the March 2003 SOC, and the April 2003 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In a March 2002 letter, the RO 
informed the veteran of the VCAA.  It specifically notified 
him of what the evidence had to show to establish 
entitlement, what information was still needed from him, 
where and when to send information, what was VA's duty to 
assist him in obtaining evidence, what had been done with his 
claim, and where to contact VA if he had questions or needed 
assistance.  In an October 2003 letter, the RO again informed 
the veteran of the VCAA.  It specifically notified him about 
VA's duty to notify him about his claim, VA's duty to assist 
him in obtaining evidence for his claim, what was still 
needed from him, where the veteran could send information, 
and how to contact VA.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. 

As for the necessity for an examination, the Board notes that 
the evidence before the Secretary does not, taking into 
account all information and lay or medical evidence 
(including statements of the claimant), indicate that the 
disorders at issue may be associated with the veteran's 
active military service.  Furthermore, an examination is not 
required because there is no reasonable possibility that an 
examination would aid in substantiating the claim.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999), and Soyini v 
Derwinski, 1 Vet. App. 540, 546 (1991), which stand for the 
proposition that the law does not require a useless act.  The 
Board also notes that the medical records which are contained 
in the claims folder are adequate for rating purposes and 
permit the claim to be rated without further examination.  
38 C.F.R. § 3.326(b) (2003).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the March 2002 and 
October 2003 letters, the veteran was also notified of the 
VCAA laws and regulations as part of the March 2003 SOC. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss or arthritis will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board further observes that it appears that a portion of 
the veteran's service medical records are missing.  If 
service medical records are presumed missing, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board doers note that morning reports obtained in 
conjunction with the veteran's claim reveal that he was seen 
at the dispensary in August 1948.  There is no indication as 
to why the veteran seen at that time.  


Hearing Loss

Treatment records obtained in conjunction with veteran's 
claim reveal that he was diagnosed with hearing loss in 
February 1991.  It was noted that the veteran had had a 
gradual diminution of hearing over the past several months.  
A diagnosis of bilateral sensorineural hearing loss was 
rendered at that time.  Diagnoses of sensorineural hearing 
were also made in subsequent treatment records received in 
conjunction with the veteran's claim.  

In his November 2002 notice of disagreement, the veteran 
indicated that during his military service, he was assigned 
to the 220 Quarter Master Salvage Co.

He noted that twice a week, after inspection and segregating 
the unserviceable clothing material, he would haul and dump 
them in the dumpyard.  The veteran indicated that he was 
trafficking the truck driver from behind when the driver 
suddenly emptied the load and half buried him.  In the 
process, the heavy load hit the veteran hard on his left face 
and he fell on his right side.  He noted that his leg hit a 
sharp rock which caused a two inch gash.  

He stated that he was brought to the dispensary and given 
first aid.  He indicated that there was no need for further 
treatment because the pain was bearable.  The veteran noted 
that as years went on, he felt something was wrong with his 
hearing.  He also stated that when the weather was cold, he 
felt a striking pain in his back.  He reported that his leg 
injury was healed.  

In his March 2003 substantive appeal, the veteran stated that 
he agreed that the service records did not show any treatment 
for hearing loss.  He indicated that immediately after the 
accident there was no pain severe pain in his ear.  He noted 
that there was no apparent injury except slight pain as a 
result of being bumped on the left face.  He stated that 
years later, he noticed that his hearing was impaired but 
because the disability was bearable, he tried to ignore it 
and let it pass.  He stated that years passed until he 
decided to apply for disability.  The veteran noted that he 
had suffered with hearing impairment for 42 years but that he 
was not one to "cry on minor pain."

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss.  Although the veteran has been 
currently diagnosed with sensorineural hearing loss, there is 
no documented evidence of hearing loss for many years 
following service.  Moreover, the veteran is not competent as 
a lay person to provide opinions on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 482 (1992). 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his hearing 
loss to service are in conflict with the lack of treatment 
for hearing loss in the years immediately following service.  

The Board is presented with lay assertions of hearing loss 
due to service.  However, hearing loss was not identified 
during service or in proximity to service and there has been 
no competent evidence presented linking any current hearing 
loss to the veteran's period of service.  The preponderance 
of the evidence is against the claim of service connection 
for hearing loss and there is no doubt to be resolved.  


Residuals of an Upper Back Injury

Treatment records obtained in conjunction with veteran's 
claim reveal that he was seen with complaints of back pain 
beginning in 1991.  

In an August 2001 letter, the veteran's private physician, L. 
F., M.D., indicated that the veteran had been under his care 
since 1991.  He reported that his major complaint was left 
upper back pain.  He noted that the veteran claimed that 
these pains had been there since 1950.  

X-rays taken of the veteran's back in September 2001 revealed 
retrolisthesis of C4 onto C5 and C5 onto C6 and a posterior 
osteophyte which caused moderate narrowing of the neural 
foramina, bilaterally, from C3 through C6.  

As noted above, the veteran related his current back problems 
to an inservice injury where he claimed clothes fell on him.  

In his March 2003 substantive appeal, the veteran stated that 
his back pain was initially bearable.  He indicated that he 
thought his back pain was initially caused by overwork and 
fatigue.  He reported that he never knew that his back pain 
would become a permanent injury and that it bothered him to 
this day.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of an upper back injury.  Although 
the veteran has been currently diagnosed with retrolisthesis 
of C4 onto C5 and C5 onto C6 and a posterior osteophyte 
causing moderate narrowing of the neural foramina, 
bilaterally, from C3 through C6, there is no documented 
evidence of upper back problems for many years following 
service.  Moreover, the veteran is not competent as a lay 
person to provide opinions on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992). 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of his upper 
back pain to service are in conflict with the lack of 
treatment for upper back pain in the years immediately 
following service.  

The Board is presented with lay assertions of a current upper 
back disorder due to an injury sustained in service.  
However, residuals of an upper back injury were not 
identified during service or in proximity to service and 
there has been no competent evidence presented linking any 
current upper back disorder to the veteran's period of 
service.  The preponderance of the evidence is against the 
claim of service connection for residuals of an upper back 
injury and there is no doubt to be resolved.  


Residuals of Right Leg Injury

Treatment records obtained in conjunction with the veteran's 
claim do not reveal any current complaints or diagnoses of a 
right leg disorder.  

In his November 2002 notice of disagreement, the veteran 
reported that he sustained a 2 inch cut on his right leg.  He 
stated that his right leg was healed.  

In his March 2003 substantive appeal, the veteran indicated 
that he applied a handkerchief to the wound to stop its 
bleeding and washed it with soap and water.  He stated that 
after a few days the wound healed and the pain diminished 
naturally.  

He indicated that as he grew old and weak, he still suffered 
the pains of WWII and the injuries that it had left in his 
old and weakened body.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a right leg injury.  

While the Board cannot ascertain from the morning report why 
the veteran went to the dispensary in August 1948, assuming 
that it was for a cut on his leg, the injury was acute and 
transitory as evidenced by no further visits to the 
dispensary and by the veteran's notation in his November 2002 
notice of disagreement that the right leg injury healed.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating any current right leg 
disorder to service are in conflict with the lack of 
treatment for right leg problems in the years immediately 
following service.  

As to the veteran's beliefs that he currently has a right leg 
disorder which is related to service,  the Board notes that 
he is not qualified to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The Board is presented with lay assertions of residuals of a 
right leg injury.  However, residuals of a right leg injury 
were not identified during service or in proximity to service 
and there has been no competent evidence presented linking 
any current residuals of a right leg injury to the veteran's 
period of service.  The preponderance of the evidence is 
against the claim of service connection for residuals of a 
right leg injury and there is no doubt to be resolved.


ORDER

Service connection for hearing loss disability is denied.

Service connection for residuals of an upper back injury is 
denied.

Service connection for residuals of a right leg injury is 
denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



